DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/12/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al. (US 2016/0322679 A1, hereafter Landerer) in view of Higashida et al. (JP 2014-158989 A1, hereafter Higashida).
With regard to claims 1-2, Landerer teaches a manufacturing apparatus of a battery pack which includes a cell stack (storage module 12) that is a stack of a plurality of individual cells [0003, 0045] and a cooler (cooling element 14) that includes a refrigerant flow passage (ducts) [0046], and in which a cooled portion (lower portion) that is at least a part of the cell stack extending along a stacking direction of the single cells is attached to the cooler, with a viscous body layer (heat conducting adhesive 28) interposed between the cooled portion and the cooler (as seen in fig. 4) [0066-0068, fig. 4], the manufacturing apparatus comprising: 
a viscous body layer (heat conducting adhesive 28) and an attaching device (press configured to press energy storage module and cooling element together) configured to attach the cell stack to the cooler while pressing the opposed surface with the cooled portion before hardening of the viscous body layer on the cooler is completed (partially hardened) [0016-0021, 0066-0068, fig. 4].
Landerer does not explicitly teach the claim limitations of claims 1-2 regarding the viscous body layer forming device and angle of the arc shape.  However, in a field of endeavor relevant to the problem solved (electronics manufacturing),  Higashida 

    PNG
    media_image1.png
    227
    284
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R OHARA/Examiner, Art Unit 1724